      Case 1:20-cv-04547-ALC-RWL Document 20
                                          19 Filed 01/19/21
                                                   01/18/21 Page 1 of 2




January 18, 2021

VIA ECF

Honorable Robert W. Lehrburger
United States District Court
Southern District of New York                                                1/19/2021
500 Pearl Street
New York, NY 10007


Re:    Guerin v. PSXDanielle LLC, 1:20-cv-04547 (ALC-RWL)


Dear Judge Lehrburger:

        We represent Plaintiff Charles Guerin in the above-captioned case and write to
respectfully request an adjournment of the court conference scheduled for January 21, 2021, sine
die, on grounds that Defendant PSXDanielle, LLC (“Defendant”) remains in default.

(1)    the original scheduled conference is January 21, 2021 at 3:30 p.m. [Dkt. #18];

(2)    a previous request for adjournment was made on November 23, 2020 [Dkt. #12]

(3)    the previous request was granted at Dkt. #13;

(4)    I have not been able to reach Defendant, which is not represented by counsel, and
       therefore do not know whether it consents;

        Due to Defendant’s failure to file a notice of appearance via counsel, Plaintiff intends to
move for default judgment within 30 days. See Terex Fin. Servs., Inc. v. Carolina Forestry &
Wildlife, LLC, No. 3:17-CV-00417 (VAB), 2017 WL 4683994, at *1 (D. Conn. Oct. 18, 2017)
(“Limited liability corporations must be represented by licensed counsel within the Second
Circuit.”) (citing Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007) (requiring sole
member LLC to appear through licensed counsel)).

       No other dates will be impacted.


                                                      Respectfully Submitted,

                                                      s/jameshfreeman/
                                                      James H. Freeman
Case 1:20-cv-04547-ALC-RWL Document 20
                                    19 Filed 01/19/21
                                             01/18/21 Page 2 of 2


                                       Counsel for Plaintiff



          DENIED. The conference will go forward.
          Although not a named defendant, Ms.
          Priano may participate.



          1/19/2021




          The Clerk's Office is directed to mail a copy
          of this Memo Endorsement to PSXDanielle
          LLC and note service on the docket:

          PSXDanielle LLC
          c/o Michelle Priano
          1636 York Ave
          Apt. 2R
          New York, NY 10028




                                   2
